Citation Nr: 1723730	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-00 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased compensable rating for tinea pedis with onychomycosis of both feet and dermatophytosis (claimed as tinea cruris of the groin).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In November 2010 and December 2013, the Veteran and spouse, (November 2010 hearing) testified before a Decision Review Officer and Veterans Law Judge (VLJ) at hearings conducted at the above RO, respectively.  Copies of the hearing transcripts have been associated with the claims file.  The Veteran was informed that the VLJ who presided over the December 2013 hearing is no longer employed at the Board, but the Veteran declined another hearing before a VLJ, and requested that his appeal be adjudicated on the evidence of record.  Thus, the Board will proceed with appellate review of the claim based on the evidence of record. 

In a November 2014 rating action, the RO granted service connection for dermatophytosis of the groin (originally claimed as tinea cruris of the groin) and rated it jointly with the Veteran's service-connected tinea pedis with onychomycosis of both feet.  A noncompensable disability rating was continued, effective November 28, 2008, the date VA received the Veteran's claim to reopen a previously denied claim for a groin rash.  Thus, the issue on appeal is as noted on the title page.

The claim was previously remanded in June 2015 and July 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  Prior to May 13, 2014, the Veteran's skin disability did not affect 5 percent or more of the total body or the exposed area of the body, and the Veteran was not prescribed intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  

2.  Beginning May 13, 2014, the Veteran's skin disabilities affected 5 percent of the total body.  

3.  In September 2015 the Veteran was prescribed a corticosteroid for a period of less than 6 weeks over the prior 12 months.  

4.  On January 19, 2016, the Veteran had a pending prescription for cetirizine that was noted in May 2016 to be for treatment of the Veteran's itching from eczema and to be for 6 weeks or more but not constant over the prior 12 months.  

5.  At no point during the period on appeal did the Veteran's skin disabilities affect more than 40 percent of the entire body or more than 40 percent of exposed areas, or require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the prior 12 month period.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for tinea pedis with onychomycosis of both feet and dermatophytosis (claimed as tinea cruris of the groin), for the period prior to May 13, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.71a, 4.118, Diagnostic Codes 7806, 7813, 7820 (2007, 2016).

2.  The criteria for an evaluation of 10 percent, and no higher, for tinea pedis with onychomycosis of both feet and dermatophytosis (claimed as tinea cruris of the groin), for the period beginning May 13, 2014, to prior to January 19, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.71a, 4.118, Diagnostic Codes 7806, 7813, 7820 (2007, 2016).

3.  The criteria for an evaluation of 30 percent, and no higher, for tinea pedis with onychomycosis of both feet and dermatophytosis (claimed as tinea cruris of the groin), for the period beginning January 19, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.71a, 4.118, Diagnostic Codes 7806, 7813, 7820 (2007, 2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the June 2016 and July 2016 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected tinea pedis with onychomycosis of both feet and dermatophytosis (claimed as tinea cruris of the groin) is currently evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7813.

38 C.F.R. § 4.118 was amended during the pendency of this appeal. See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The regulatory changes apply to applications received by VA on or after October 23, 2008, or if the veteran request review under the revised rating criteria.  The Veteran's claim for benefits was received by VA prior to that date.  Although he did not explicitly request review under the revised diagnostic criteria, he did request a review of his disability rating when he appealed the denial of a claim for increase.  The Board has an independent obligation to consider all "potentially applicable" provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes benefits.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, the Board has considered the revised criteria.

Pursuant to the versions of Diagnostic Codes 7813 and 7820 in effect both before and after the revisions, dermatophytosis and infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic disease), respectively, are rated as disfigurement of the head, face, or neck; scars; or dermatitis, depending upon the predominant disability.  38 C.F.R. § 4.118.

The Veteran's service-connected disability is onychomycosis of both feet with dermatophytosis, not involving the face or head without causing scarring.  (See November 2008, January 2011, May 2014, and May 2016 VA skin examination reports).  Therefore, the Veteran's skin disorder is rated under Diagnostic Code 7806.

A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The United States Court of Appeals for Veterans Claims (Court) held that topical corticosteroids constitute systemic therapy under Diagnostic Code 7806, which pertains to dermatitis or eczema, based on the plain language of the rating criteria, irrespective of whether topical corticosteroids are in fact considered to be systemic therapy from a medical standpoint.  Johnson v. McDonald, 27 Vet. App. 497 (2016).

In October 2008 the Veteran was noted to have dermatophytosis of the feet that was not responding to clotrimazole.  In an October 2008 treatment note there was a notation that the clotrimazole was a cream to be applied to the affected area.  The Veteran was prescribed Lamisil cream.

In a statement dated in November 2008 the Veteran reported that his toe nails are thick and made it difficult to wear shoes.  His toes were sore and bled at times.  He could not wear shoes for long periods of time.  The skin between his toes cracked and got irritated especially during warm weather.  He had to have someone cut his toe nails for him.  He has used prescription terbinafine hydrochloride cream, clotrimazole cream, and used Lamisil.  He soaked his feet at night in Epsom salts and warm water.  

The Veteran was afforded a VA examination in November 2008.  The skin disease was noted to not involve any areas that are exposed to the sun.  The Veteran had itching, shedding, and occasional skin cracking and bleeding of the feet.  He had no exudation, ulcer formation, and crusting.  The symptoms described occurred constantly.   The Veteran stated that he had had treatment with Lamisil 2 times a day for two years.  The medication was noted to be a topical antifungal.  He reported that he had not experienced any side effects from the medication.  He reported that he had not used UVB intense light therapy, PUVA or electron beam therapy for the condition.  He reported that he did not experience any functional impairment from this condition.

There was no scar present.  There was onychomycosis on both great toenails.  The Veteran had abnormal texture of less than 6 square inches.  There was no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, and limitation of motion.  Skin lesion was 0 percent of exposed area and 1 percent of the whole body.  The skin lesions were not associated with systemic disease.  The skin lesions did not manifest in connection with a nervous condition. 

In a statement dated in May 2009 the Veteran reported that the itching, shedding of the feet and cracking/bleeding of the skin, comes and goes.  The nails started growing thick and ugly.  Feet itch, split and turn very dark.  

In a July 2009 treatment note the Veteran was reported to have dermatophytosis of both feet and the groin.  The Veteran's active medication list included terbinafine HCL cream.

In December 2009 the Veteran was noted to have dermatophytosis of the feet and to be prescribed Lamisil cream.

In a statement dated in May 2010 the Veteran's spouse reported that there was continuous care to his feet so that his shoes would fit.  The feet were soaked frequently and creams/ointments were applied with only minimal improvement.  His toenails were thick and split easily.  She had to file and buff them or his toes get sore and bleed around the nailbeds.  The areas between his toes were gray in color, thick and would weep/bleed at times.  He complained all the time about how his feet burn and itch.  

At a hearing before a Decision Review Officer in November 2010 the Veteran reported that his toenails got dark and thick.  The feet also got dark and thick and used to bleed.  He had a lot of problems with bleeding between the toes.  He had difficulty wearing shows because of the bleeding and brittleness of the toenails.  The Veteran's wife cut his toenails and filed them down.  He soaked his feet with Epsom salts and used Lamisil cream from VA.  The Veteran reported that he had been on hydrocortisone for his feet.  The Veteran's spouse reported that she cut and filed his toenails.  The Veteran reported that he had discoloration, constant itching, and open rash associated with his groin skin disability.

The Veteran was afforded a VA examination in January 2011.  The skin disease did not involve any areas exposed to the sun.  Due to his skin condition he had exudation, itching, and shedding feet.  He had no ulcer formation and crusting.  The symptoms were constant.  He had been treated during the prior 12 months with Lamisil cream 2 times per day for 1 week.  The medication was noted to be a topical antifungal.  He indicated that he had not experienced any side effects from the medication.  He also used blue star ointment daily for the prior 30 years.  The medication was a topical emollient.  There were no side effects from this medication.  He indicated that he had not used UVB intensive light therapy, PUVA, or electron beam therapy for the condition.  The Veteran reported that he did not experience any overall functional impairment from the condition.

Examination did not reveal acne, chloracne, scarring, alopecia, alopecia areata, and hyperhidrosis.  The examination showed the skin condition of tinea pedis, onychomycosis of all nails.  It was located on the toenails and had a characteristic of crusting.  There was no ulceration, exfoliation, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture, and limitation of motion.  The skin lesion was 0 percent of the exposed area and 1 percent relative to the whole body.  The skin lesions were not associated with systemic disease.  The lesions did not manifest in connection with a nervous condition.  

In a treatment note dated in September 2011 the Veteran was noted to have tinea pedis and to need to continue terbinafine cream.  

At a hearing before a Veterans Law Judge in December 2013 the Veteran reported that the skin condition of his feet has gotten continually worse.  The skin cracked between and underneath the toes.  

In a December 2013 statement the Veteran's wife reported that the Veteran was treated with multiple creams and ointments including hydrocortisone and antifungal preparations.  The medications help but it never goes away.

The Veteran was afforded a VA examination on May 13, 2014, which yielded a diagnosis of dermatophytosis and onychomycosis.  The Veteran was noted to have been treated with topical terbinafine.  The rash did not affect his work but his wife was afraid of contracting and he reported with activities, like working in the yard, he had to change and at times he had blisters in the area.  He did not see a dermatologist.  The area was the same and was not spreading.  On examination the Veteran did not have a rash between the toes and the groin area was without active rash although the area was dark.  The Veteran reported that it was not real hot yet so the problem had not fully recurred.  The area covered about 2 percent of the body area and 5 percent of total body area.  The Veteran had itchy, scaly rash between toes that sometimes bled.  He used an over the counter Bristol and Tinactin cream.  Dessenex spray helped with itching.  He used clotrimazole and Lotrisone the past with no relief.  He had a problem with sweaty feet.  The last refill of terbinafine was in September 2012 and the medication was no on the Veteran's active profile.  There was no steroid or immunosuppressive medication used.  Examination also revealed thick and discolored big toe nail.  

There was no scarring or disfigurement to the head, face, or neck.  There were no benign or malignant skin neoplasms.  There were no systemic manifestations due to any skin diseases such as fever, weight loss, or hypoproteinemia.  The Veteran had been treated with terbinafine ointment for tinea pedis for six weeks or more but not constant over the prior 12 months.  The Veteran had not had any treatments or procedures other than systemic or topical medications in the prior 12 months for exfoliative dermatitis or papulosquamous disorders.  There were no debilitating episodes in the prior 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The total exposed area was less than 5 percent.  The skin conditions did not impact his ability to work.

In a September 2014 VA opinion it was noted that on the examination day there was no rash between the toes and the groin area was without active rash although the area was dark.  It was noted that the Veteran had reported that it was not real hot yet so the problem had not fully recurred.  The area covered about 2 percent of the body area and 5 percent of the total body surface area.  There was no history of using corticosteroid or other immunosuppressant drugs during the prior 12 months.

In treatment records after September 2015 through January 2016 the Veteran's active medication list included betamethasone ointment.

On January 19, 2016, the Veteran was noted to have a pending outpatient medication of cetirizine.  In treatment notes dated in July 2016, September 2016, and October 2016 the Veteran was noted to be prescribed cetirizine and that the use was every day.

The Veteran was afforded a VA examination in May 2016.  The Veteran was diagnosed with eczema, tinea pedis, and seborrheic dermatitis.  The Veteran had been treated for tinea pedis intermittently since post-Vietnam, self treated with over the counter medications.  The Veteran reported that he had been told that the rash in the groin was not tinea but eczema for many years.  There was no scarring or disfigurement noted.  There were no benign or malignant skin neoplasms.  There were no systemic manifestations due to any skin diseases such as fever, weight loss, or hypoproteinemia.  

The Veteran was noted to be treated with oral or topical medications in the prior 12 months.  The Veteran was treated with antihistamines for his eczema nasal allergies and itching of eczema for 6 weeks or more but not constant over the prior 12 months.  He was treated with a topical corticosteroid, betamethasone, for eczema of the groin and hands over the prior 12 months.  He was treated with Lotrimin cream for tinea pedis constantly or near constantly over the prior 12 months.  The Veteran had not had any treatments or procedures other than systemic or topical medications in the prior 12 months for exfoliative dermatitis or papulosquamous disorders.  There were no debilitating episodes in the prior 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  

Dermatitis affected less than 5 percent of total body area and exposed area, eczema affected less than 5 percent total body area and no exposed area, and infections of the skin affected less than 5 percent of total body area and exposed area.  

No rash but faint hyperpigmentation between toes 4 and 5 bilaterally and some fine peeling of the bilateral heels-minimal tinea.  Eczema manifested hyperpigmented macular brown rash in groin creases without peeling, pustule or papule.  Onychomycosis manifested thickened yellow great toe nails with debris and same with 5th toes; toes 2 to 4 spared bilaterally.  

Veteran retired after 30 years of service in 2010.  Since that time he has worked part time in various endeavors including delivery of cars for local dealership and lawn mowing.  He did not report that his service-connected skin condition had ever affected his employment despite being outdoors for lawn mowing.  The examination showed no real rash of feet, just faint peeling of heels and discoloration from prior infection between the toes.

In a statement dated in June 2016 the Veteran reported that he had used multiple lotions, ointments, and antifungal creams and peroxide.  The symptoms seem to be better at times but have never gone away.  

During the period on appeal the Veteran was noted to be prescribed ketoconazole cream.

In a treatment note dated in October 2016 the Veteran was noted to be prescribed a trial of Lamisil PO for fungal groin and feet and to check the labs in three months.

In an addendum dated in December 2016 it was noted that the Veteran was issued a 45 gram tube of topical steroid betamethasone on September 16, 2015.  It was intended to be used over a 30 day period and one refill was available to the Veteran.  The medication was never refilled.  Therefore, the examiner found that it was safe to assume that the total use time was less than 6 weeks over the prior 12 months.  The examiner noted that tinea is not treated with topical steroids as it will actually worsen the infection.

Entitlement to an evaluation of 10 percent disabling, and no higher, for the period beginning May 13, 2014, 30 percent disabling, and no higher, for the period beginning January 19, 2016, for tinea pedis with onychomycosis of both feet and dermatophytosis (claimed as tinea cruris of the groin), is warranted.

Prior to May 13, 2014, the Veteran's skin disability did not affect 5 percent or more of the total body or the exposed area of the body, and the Veteran was not prescribed intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  As such, for the prior to May 13, 2014, entitlement to a compensable evaluation for the Veteran's service-connected skin disabilities is denied.

Upon examination on May 13, 2014, the Veteran skin disabilities were noted to manifest affecting 2 percent of the body area and 5 percent of the total body area.  In September 2014 the area of the Veteran's skin affected was noted to be 2 percent of body area and 5 percent of total body surface area.  Upon examination in May 2016 it was noted that the Veteran's dermatitis affected less than 5 percent of total body area and exposed area, eczema affected less than 5 percent total body area and no exposed area, and infections of the skin affected less than 5 percent of total body area and exposed area.  However, the Veteran was noted to have been treated with oral or topical medications in the prior 12 months for a skin condition.  This was described, in part as, topical corticosteroid, betamethasone, for eczema of the groin and hands.  Subsequently, in December 2016 it was noted that the Veteran was prescribed the topical steroid betamethasone in September 2015 and that the total time of use was less than 6 weeks over the prior 12 months.  The examiner further noted that tinea is not treated with topical steroids as it will worsen the infection.  Prior to January 19, 2016, there is no evidence that the Veteran's skin disabilities affected 20 to 40 percent or more of the entire body or 20 to 40 percent of exposed areas of the body, or; was prescribed systemic therapy such as corticosteroids or other immunosuppressive drugs for 6 weeks or more, but not constantly, during the prior 12 month period.

As the Veteran's skin disabilities, affected 5 percent of the body beginning May 13, 2014, and thereafter, in September 2015, the Veteran was prescribed a corticosteroid to treat his skin disability, which would not be treated with a topical steroid, for a period of less than 6 weeks over the prior 12 months, entitlement to an evaluation of 10 percent disabling, higher, beginning May 13, 2014, to prior to January 19, 2016, for tinea pedis with onychomycosis of both feet and dermatophytosis (claimed as tinea cruris of the groin) is granted.  A higher evaluation for the period beginning May 13, 2014, to prior to January 19, 2016, is denied because there is no evidence that the Veteran's skin disabilities affected 20 to 40 percent or more of the entire body or 20 to 40 percent or more of exposed areas of the body, or; was prescribed systemic therapy such as corticosteroids or other immunosuppressive drugs for 6 weeks or more, but not constantly, during the prior 12 month period.

Upon examination in May 2016 it was noted that the Veteran's diagnosis of a skin condition of the groin was eczema, and the Veteran was reported to be prescribed cetirizine, an antihistamine, in part for the itching of the Veteran's eczema of groin.  The examiner found that the Veteran was treated with cetirizine for 6 weeks or more but not constant over the prior 12 months.  Review of the record reveals that on January 19, 2016, the Veteran had a pending prescription for cetirizine, and treatment records thereafter reveal an active prescription for cetirizine.  Thereafter, in October 2016 it is indicated that the Veteran was to be tried on Lamisil PO and that a follow up for laboratory tests was to be conducted in three months.  As the Veteran was prescribed cetirizine, in part to treat symptoms of a skin disability, for 6 weeks or more but not constantly over the prior 12 months, an evaluation of 30 percent is granted for the Veteran's skin disabilities, beginning January 19, 2016.

Review of the claims file reveals that the Veteran has been consistently treated with antifungal topical creams and ointments, including ketoconazole, Lamisil, and clortramizole during the period on appeal.  However, there is no indication that these are systemic treatments of the Veteran's skin disorders.  In addition, although in October 2016 Lamisil PO was prescribed on a trial basis, there is no indication as to the length of treatment, a listing in the active medications list as to the period he was to be treated with the medication, or an indication that the medication would be required to be constant or near-constant.

An evaluation in excess of 30 percent disabling beginning January 19, 2016, is denied because the Veteran's skin disabilities did not affect more than 40 percent of the entire body or more than 40 percent of exposed areas, or require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the prior 12 month period.

III.  Additional Considerations

The Board has considered whether referral for extraschedular consideration is indicated.  The discussion above reflects that most of the symptoms of the Veteran's skin disability shoulder disability (itching, rash, cracked skin, crusting, discoloration, and shedding) are contemplated by the applicable rating criteria.  The Veteran reported at an examination that while his rash did not affect his work, his wife was afraid of getting it.  In a statement received in November 2013 the Veteran's spouse indicated that the condition had taken a toll on their marriage in intimacy.  However, there is no indication that the Veteran's disability picture exhibits other related factors, such as marked interference with employment or frequency periods of hospitalization.  Thus, referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that the Veteran is service-connected several disabilities.  However, the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis has not been argued or reasonably raised by the record.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).

A claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The record reveals that the Veteran is not currently employed and that the Veteran has been awarded TDIU effective October 31, 2014.  The Veteran stated in his application for TDIU that his unemployment was due to service-connected disabilities other than his skin disabilities.  In addition, the record does not otherwise indicate that the Veteran is unemployable due to his skin disabilities.  Accordingly, consideration of TDIU pursuant to Rice is not warranted.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

A compensable evaluation for tinea pedis with onychomycosis of both feet and dermatophytosis (claimed as tinea cruris of the groin), for the period prior to May 13, 2014, is denied.

An evaluation of 10 percent, and no higher, for tinea pedis with onychomycosis of both feet and dermatophytosis (claimed as tinea cruris of the groin), for the period beginning May 13, 2014, to prior to January 19, 2016, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

An evaluation of 30 percent, and no higher, for tinea pedis with onychomycosis of both feet and dermatophytosis (claimed as tinea cruris of the groin), for the period beginning January 19, 2016, is granted, subject to controlling regulations applicable to the payment of monetary benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


